Citation Nr: 0825647	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for nummular dermatitis prior to June 19, 2006.

2.  Entitlement to an initial evaluation in excess of 60 
percent for nummular dermatitis from June 19, 2006.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from October 1966 to October 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

In a February 2006 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, granted service connection for the veteran's 
nummular dermatitis and assigned an initial 30 percent rating 
for the condition retroactively effective from August 12, 
2005, the date of receipt of the veteran's claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (indicating when this occurs 
VA adjudicators must consider whether the veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in the 
September 2007 supplemental statement of the case (SSOC) 
increasing the rating for the nummular dermatits to 60 
percent, retroactively effective from June 19, 2006, the date 
of VA Medical Center records which reflected findings 
sufficient to establish entitlement to a higher evaluation.  
The veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating the veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  Prior to June 19, 2006, the veteran's nummular dermatitis 
did not involve more than 40 percent of the veteran's skin.  

2.  The evidence does not show that the veteran's service-
connected nummular dermatits is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2006, the criteria for a disability 
rating greater than 30 percent for nummular dermatits have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code (DC) 
7899-7806 (2007).

2.  Since June 19, 2006, the criteria for a disability rating 
greater than 60 percent for nummular dermatits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.118, DC 7899-7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The veteran's skin disability claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and VA examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Higher Rating for Nummular Dermatitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2007).  
If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing DC for unlisted disease or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected nummular dermatits, 
evaluated as 30 percent disabling from August 12, 2005 to 
June 19, 2006, and evaluated as 60 percent disabling from 
June 19, 2006.  38 C.F.R. § 4.118, DC 7899-7806, which 
contemplates dermatitis or eczema.

Under DC 7806, a 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systematic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A higher 60 percent rating 
is warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systematic therapy such as corticosteroids 
or other immunosuppressive drugs required during the past 12-
month period.  60 percent is the highest disability 
evaluation allowed under this DC in the rating schedule.  38 
C.F.R. §§ 4.118, 4.20, DC 7899-7806.

The evidence shows the veteran is not entitled to a rating 
higher than 30 percent under DC 7806 from August 12, 2005 to 
June 19, 2006.  Although the January 2006 VA examination 
shows that the veteran takes a topical corticosteroid, there 
is no evidence showing that he has treated the condition with 
constant systemic during the past 12-month period or shows 
that his nummular dermatits involves more than 40 percent of 
the veteran's skin.  The January 2006 VA examination 
determined that the total body surface affected by the rash 
was close to 10 percent.  A February 2006 VA examiner 
determined that the percentage of skin involvement of exposed 
areas was 20 percent.  Additionally, VA Medical Center (VAMC) 
records from August 12, 2005, to June 19, 2006 do not 
establish that the veteran's nummular dermatitis affected 
more than 40 percent of his skin during this time period.

Furthermore, the Board notes the veteran already has the 
maximum possible rating of 60 percent under DC 7806 for the 
period from June 19, 2006.  So there must be some other basis 
for assigning a higher rating, including extra-schedular.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96; see 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial disability rating higher than 30 
percent for the nummular dermatits for the period prior to 
June 19, 2006, is denied.

The claim for an initial disability rating higher than 60 
percent for the nummular dermatits for the period from June 
19, 2006, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


